DETAILED ACTION
This action is in response to applicant’s amendment received on February 8th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heggeness (U.S. Publication 2004/0172040) in view of Leibinger (U.S. Patent 5,201,737).
	Heggeness discloses a device (for example see Figure 10) comprising a resilient bone plate (50), wherein the bone plate is movable from a first position (shown in Figure 10) to a flatter loaded position, i.e. a straightened position, and the plate is further naturally biased to iterate from the flatter loaded position toward the first position such that the plate goes to a less flat compression position between the first and loaded positions to apply a compression force against a bone (page 6 paragraph 64). The bone plate includes a body that defines an outer surface and a bone facing surface opposite the outer surface in an inward direction and a bone screw hole (57; page 5 paragraph 61) extending through the bone plate body from the outer surface to the bone facing surface, wherein an outer perimeter of the plate body is biased inwardly relative to a central location of the bone plate as the plate moves from the loaded position to the .
8 is rejected under 35 U.S.C. 103 as being unpatentable over Heggeness (U.S. Publication 2004/0172040) in view of Leibinger (U.S. Patent 5,201,737) further in view of Palmer (U.S. Publication 2015/0230843).
The device of Heggeness as modified by Leibinger discloses the invention as claimed as discussed above except for the bone plate body biasing from the loaded position to the compression positioned in response to heat. Palmer teaches a device comprising a bone plate body that is movable from a first positioned to a loaded position such that the plate body is naturally biased from the loaded position towards the first position to a compression position between the first and loaded positions, wherein the plate body is naturally biased in response to heat, i.e. the bone plate is made from shape-memory material activated by heat, in order to control the amount of compression provided by the bone plate body in the compression position. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Heggeness as modified by Leibinger wherein the bone plate body is made from a material that is naturally biased by the application of heat in view of Palmer in order to control the amount of compression provided by the bone plate body in the compression position. 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heggeness (U.S. Publication 2004/0172040) in view of Leibinger (U.S. Patent 5,201,737) further in view of Johnston (U.S. Publication 2016/0235451).
The device of Heggeness as modified by Leibinger discloses the invention as claimed as discussed above further comprising an insertion instrument (for example see Figures 10-16 of Heggeness) defining an engagement surface at least partially .
Response to Arguments
Applicant's arguments filed February 8th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that the device of Heggeness as modified by Leibinger does not disclose a device wherein the plate provides radially inward compressive forces is not persuasive. First, as discussed by the applicant the Heggeness discloses a plate that is configured to apply a compression force along the length of the bone plate, but Heggeness does not disclose a plate having a circular configuration with a plurality of pedals positioned circumferentially about the center of the plate. Leibinger teaches a device comprising a circular configuration with a plurality of petals positioned circumferentially about the center of the plate, but Leibinger does not teach the plate being configured to apply a compression force radially toward the center of the plate (this reference does not need to teach the limitation since Heggeness discloses this limitation). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Heggeness to provide a plate configured to apply a compression force along a length of the bone plate, i.e. from an outer dimension to a center of the plate, wherein the bone plate has a circular configuration with a plurality of petals positioned circumferentially about the center of the plate such that the plate applies a compression force radially, i.e. from an outer dimension of each petal to a center of the plate, towards the center of the plate since it would have been an obvious design choice to provide the device of Heggeness with a circular configuration having a plurality of petals in view of Leibinger.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775